Citation Nr: 0313698	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND 

The veteran had active military service from January 1963 to 
November 1969.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision.  

The claims folder includes VA records received in August 2002 
and records from the Social Security Administration received 
in February 2003.  These documents were - obviously - 
received subsequent to the issuance of the last supplemental 
statement of the case (in July 2002).  Neither the veteran 
nor his representative has waived RO review of these 
documents, and therefore they must be returned to the RO for 
initial consideration.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003); see also VAOGCPREC 1-2003 (May 21, 
2003). 

Additionally, there has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq., was enacted into law.  Implementing 
regulations were published by VA in August 2001, and made 
effective from date of the law's enactment.  38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2002).  The VCAA eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.


VA last evaluated the veteran over three years ago (a 
psychiatric examination was conducted in September 1999).  By 
the time this case is returned to the Board following remand, 
the report of this examination will be, in the Board's 
judgment, too dated to be properly considered 
"contemporaneous."  See, e.g., Green v. Derwinski, 1 Vet. 
App. 121 (1991).  A new examination should be conducted, as 
detailed below.  This is particularly necessary, since this 
is an appeal from an initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999) ("staged ratings" to be considered 
in initial rating cases).

To ensure that this new evaluation is fully informed, VA and 
private clinical data, dated since August 2002 (the last time 
VA records were associated with the claims file), should be 
secured.  In addition, the veteran testified at his Travel 
Board hearing that he underwent a psychiatric hospitalization 
at the University Hospital in Lebanon, Tennessee, in February 
2000.  These records have not been requested.  The veteran 
submitted a signed release dated in August 2002 for these 
records, however, by its terms, it expires 180 after the date 
it is signed.    

Accordingly, the case is remanded for the following:

1.  Review the VA treatment records and 
Social Security records associated with 
the claims file after the July 2002 
supplemental statement of the case, as 
well as any other pertinent records 
associated with the claims file following 
the issuance of that supplemental 
statement of the case.  

2.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claim on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

3.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for psychiatric symptoms 
since August 2002.  Obtain records from 
each health care provider he identifies.  
VA records obtained should include any 
notes, discharge  summaries, and 
consults.

4.  Obtain all records detailing 
psychiatric hospitalization of the 
veteran at the University Hospital in 
Lebanon, Tennessee.  Any documents 
received should be associated with the 
claims folder.

5.  Thereafter, make arrangements for the 
veteran to be afforded a psychiatric 
examination to determine the nature and 
extent of his service-connected 
psychiatric disability.  Ensure that the 
veteran's claims folder is made available 
to the examiner in conjunction with this 
examination.  Any tests or procedures 
deemed necessary should be conducted.  
The examiner should describe the nature 
and severity of the veteran's mood 
disorder, including in terms of any 
social impairment, effect on work 
efficiency, or ability to perform 
occupational tasks.

6.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence (including all documents 
associated with the claims file since the 
July 2002 SSOC) and discussion of all 
pertinent regulations, including the 
VCAA.  Allow an appropriate period of 
time for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


